     Case 2:20-cv-00988-SPC Document 12 Filed 04/19/21 Page 1 of 2 PageID 122




                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                           FORT MYERS DIVISION

IN RE: CHRISTINE COSGROVE


CHRISTINE COSGROVE,

            Appellant,

v.                                               Case No: 2:20-cv-988-SPC

ROBERT E. TARDIF, JR.,

              Appellee.
                                          /

                                        ORDER1

        Before the Court is Appellant Christine Cosgrove and Appellee Robert

E. Tardif, Jr., Chapter 7 Trustee’s Stipulation to Dismiss Appeal. (Doc. 10).

The parties advise that they agree and stipulate to the dismissal of the instant

appeal.

        Accordingly, it is now

        ORDERED:

        (1) The above-captioned appeal is DISMISSED.




1 Disclaimer: Documents hyperlinked to CM/ECF are subject to PACER fees. By using
hyperlinks, the Court does not endorse, recommend, approve, or guarantee any third parties
or the services or products they provide, nor does it have any agreements with them. The
Court is also not responsible for a hyperlink’s availability and functionality, and a failed
hyperlink does not affect this Order.
  Case 2:20-cv-00988-SPC Document 12 Filed 04/19/21 Page 2 of 2 PageID 123




     (2) The Clerk is DIRECTED to enter judgment, terminate all deadlines,

        and close the case.

     DONE and ORDERED in Fort Myers, Florida on April 19, 2021.




Copies: All Parties of Record




                                     2
